— In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Doyle, J.), entered April 25, 1983, which, upon denying plaintiff’s motion for an extension of time to serve a bill of particulars, and granting defendant Yale Industrial Trucks’ cross motion for summary judgment, dismissed the complaint as to said defendant. (We have deemed the notice of appeal dated April 12,1983, as a premature notice of appeal from the judgment.) H Judgment affirmed, without costs or disbursements. 11 The failure of plaintiff to set forth a sufficient excuse for his default coupled with the excessive length of the delay in responding to defendant Yale Industrial Trucks’ demand for a bill of particulars was an indication on the part of plaintiff of an intent to abandon his action (cf. Schicchi v Green Constr. Corp., 100 AD2d 509; De Leo v Bertucci, 98 AD2d 708; Grosso v Hauck, 99 AD2d 750). Mollen, P. J., Titone, Mangano and Lawrence, JJ., concur.